Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.   Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
This non-final Office action responds to claims submitted April 10, 2019.
Claims 1-20 are pending and have been examined.

Claim Objections
Claims 1, 11, and 16 are objected to because of the following informalities: The claims recite “as a function of determining as a function of employment data … job classifications, as a function … for the first candidate as function….”  Examiner submits the claims contain several typographical errors.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 11, and 16: The claims recite “the repository” and “the candidate.”  There is insufficient antecedent basis for these limitations in the claim.
With respect to claims 2-10, 12-15, and 17-20: Since the claims depend from claims 1, 11, and 16, they are also rejected under §112(b) for the same rationale. 
With respect to claim 8: The claim recites “the group.”  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 101










35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.








Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1, 11, and 16: The claims recite a process and machine (e.g., “a computer-implemented method, comprising…,” “a system, comprising…,” and “a computer program product, comprising…”), which are statutory categories of invention.  The claims recite an abstract idea under step 2A prong one:
Filtering … a top-trending subset of job classifications from a larger plurality of a universe of job classifications that are each defined within dimensional data values … as a function of determining as a function of employment data that the top-trending subset job classifications have better career opportunity values relative to remainder other ones of the job classifications;

Determining … a plurality of career path viability values, one for each of the top-trending subset job classifications, as a function of strength of match of the values mapped for the first candidate to dimensional values within … of each of the top-trending subset of job classifications;

Projecting likely future values of the values mapped for the first candidate within … that the candidate will achieve within each of the top-trending subset job classifications at the end of a future time period within a simulated work market scenario; and 

Prioritizing the top-trending subset job classifications as potential career paths for the first candidate as function of the career path viability values and the projected future values of the dimensional data mapped for the first candidate within….

The limitations recite a method for identifying and planning viable career paths.  Such methods fall within the “certain methods of organizing human activity” group of abstract ideas.1  The limitations also can be interpreted as reciting concepts that are capable of being performed being performed by hand using pen and paper and thus fall within the “mental processes” group of abstract ideas.2  Finally, the “determining … a plurality of 3  The “mathematical concepts” group of abstract ideas include mathematical calculations.4  Accordingly, the claims recite an abstract idea.
	The claims do not recite additional elements that integrate the abstract idea into a practical application under step 2A prong two.   Limitations that may indicate whether an abstract idea has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking use of an abstract idea to a particular technological environment.5  The following limitations recite data gathering:
Claim 1: Mapping values of skills data for a first candidate to a skills metadata representation of the first candidate comprising a plurality of data dimensions that are stored within a metadata repository, wherein the metadata repository comprises skills metadata representation data dimensions for each of a plurality of candidates inclusive of the first candidate.

Claim 11: Maps values of skills data for a first candidate to a skills metadata representation of the first candidate comprising a plurality of data dimensions that are stored within a metadata repository, wherein the metadata repository comprises skills metadata representation data dimensions for each of a plurality of candidates inclusive of the first candidate.

Claim 16: Map values of skills data for a first candidate to a skills metadata representation of the first candidate comprising a plurality of data dimensions that are stored within a metadata repository, wherein the metadata repository comprises skills metadata representation data dimensions for each of a plurality of candidates inclusive of the first candidate.
6
	Furthermore, the embodiment limitations of “a computer-implemented method, comprising … a metadata repository … via a machine learning process … a skills metadata repository … the repository” (claim 1), “a system, comprising: a processor; a computer readable memory in circuit communications with the processor; and a computer readable storage medium in circuit communications with the processor; and wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory and thereby … a metadata repository … via a machine learning process … a skills metadata repository … the repository” (claim 11), and “a computer program product, comprising: a computer readable storage medium having computer readable program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the computer program code comprising instructions for execution by a processor that cause the processor to … … a metadata repository … via a machine learning process … a skills metadata repository … the repository” (claim 16) also fail to integrate the abstract idea into a practical application.  Applicant’s published specification teaches:
Paragraph 0054: FIG. 3 is a schematic, graphic illustration of an embodiment of a system 100 for autonomous career planning processes pursuant to the processes or systems of FIG. 1 or FIG. 2.  The system 100 includes one or more local computing devices 102, such as, for example, a desktop computer 102 a or smartphone 102 b, or a laptop computer, personal digital assistant, tablet, cellular telephone, body worn device, or the like.

Paragraph 0059: Aspects of the present invention are described herein with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems), and computer program products according to embodiments of the invention.  It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer readable program instructions.

Paragraph 0060: These computer readable program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine (“a configured processor”), such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.

Neither the claims nor the specification discloses a particular machine.7  Instead, the specification merely describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to invoke these computing elements only as tools to execute the identified abstract idea.8  These limitations describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claims.9  Furthermore, examiner notes the “via a machine learning process” limitations also do not integrate the abstract idea into a practical application.10  The present claims do not recite any iterative learning, training, or feedback steps.  Rather, the claims recite a previously generated algorithm (i.e., mere computer software) to produce a desired output.  Therefore, the embodiment limitations fail to meaningfully integrate the abstract idea recited in the claims into a practical application.  The claims are directed to an abstract idea.
11  Such computer functions include “storing and retrieving information in memory” and “receiving or transmitting data over a network.”12  The “mapping…,” “maps…,” and “map…” limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Therefore, those limitations do not provide significantly more than the abstract idea.  Furthermore, examiner reiterates the additional element of using a processor to perform the steps recited in the claim amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. 
Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Therefore, the claims are not patent-eligible.
With respect to claims 2-10, 12-15, and 17-20: The dependent claims are rejected under 35 U.S.C. §101 because the limitations further describe the abstract idea and/or do not recite additional elements that integrate the abstract idea into a practical application or add significantly more than the abstract idea under the Office’s current guidance.
(a)	Claims 2, 12, and 17: The “further comprising determining the career path viability values as a function of: strengths of match of the dimensional values mapped for the first candidate ... and likelihoods that the candidate will be able to acquire any missing skills required for each of the top-trending job classifications as a function of current dimensional values mapped for the first candidate…” limitations further describe the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea.  The claims also do not recite additional elements that integrate the abstract idea into a practical application. The “within the repository” elements merely describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claims.  Furthermore, the “within the repository” elements do not provide significantly more than the abstract idea.  Examiner reiterates the additional element of using machine learning techniques or a computer / processor to perform steps recited in the claims amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  Accordingly, the claims are not patent-eligible.
	(b)	Claims 3, 4, 13, and 18: The “projecting a digital twin replica of the dimensional values mapped for the first candidate … at an end of the future time period as a function of a dimensional reduction of a subset of the dimensional data of the first candidate that is clustered with other candidate dimensional data…” and “wherein the dimensional reduction is a process selected from the group consisting of…” limitations further describe the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea.  The claims also do not recite additional elements 
	(c)	Claims 5, 14, and 19: The claims recite limitations that further describe the abstract idea previously identified in the independent claims:
In response to selection by the first candidate of one of prioritized the top-trending subset job classifications, identifying a missing skill value that is required for qualifying for employment in the selected top-trending subset job classification and missing from the dimensional values mapped for the first candidate…. 

Identifying a career path viability value for the selected top-trending subset job classification that varies as a function of revision to a first of the dimensional values mapped for the first candidate … and

Generating a variable timeline for qualifying for the selected career path job that prioritizes the missing skill as a function of cost to the first candidate to achieve the missing skill and comprises alternate career path viability values that are each associated to different revised values of the first dimensional value

The claims recite an abstract idea.  The claims also do not recite additional elements that integrate the abstract idea into a practical application. The “within the repository” elements merely describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claims.  Furthermore, the “within the 
	(d)	Claims 6, 15, and 20: The claims do not recite additional elements that integrate the abstract idea into a practical application.  The “in response to a selection of the missing skill by the first candidate, opening an application programming interface application that offers services to the first candidate that satisfy a requirement of the missing skill” limitation recites data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity does not integrate the abstract idea into a practical application.  Examiner also submits “an application programming interface application” element does not integrate the abstract idea into a practical application because this element merely describes the technological environment in which to apply the abstract idea and does not impose meaningful limits on the claims.  Furthermore, the claims also do not recite additional elements that provide significantly more than the abstract idea.  The limitation describes the conventional computer functions of “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a merely generic manner.  Finally, examiner submits the “an application programming interface application” element does not provide significantly more than the abstract idea.  Examiner reiterates the additional element of using machine learning techniques or a 
	(e)	Claim 7: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “acquiring skills data from the first candidate comprising current and historic employment, job skills and education,” “extracting additional skills data for the first candidate from the sources identified as relevant to the first candidate or to the acquired skills data,” “generating confirmed skills data values via disambiguation of the extracted and acquired data,” and “wherein the mapping values of skills data for the first candidate to the skills metadata representation of the first candidate comprises mapping the generating confirmed skills data values” limitations recite data gathering.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity does not integrate the abstract idea into a practical application.  Furthermore the claim also does not recite additional elements that add significantly more than the abstract idea.  The limitations describe the conventional computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claim is not patent-eligible.
	(f)	Claim 8: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein the extracted additional skills data is selected from the group consisting of…” limitation describes content obtained 
	(g)	Claim 9: The following limitations do not integrate the abstract idea into a practical application:  
Integrating computer-readable program code into a computer system comprising the processor, a computer readable memory in circuit communication with the processor, and a computer readable storage medium in circuit communication with the processor; and wherein the processor executes program code instructions stored on the computer readable storage medium via the computer readable memory and thereby performs the mapping the values of skills data for the first candidate to the skills metadata representation, the filtering the top-trending subset of job classifications, the determining the plurality of career path viability values, the projecting the likely future values, and the prioritizing the top-trending subset job classifications.

The limitations merely describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claims.  The limitations also do not provide significantly more than the abstract idea.  Examiner reiterates the additional element of using machine learning techniques or a computer / processor to perform steps recited in the claims amounts to no more than mere instructions to apply the 
	(h)	Claim 10: The “wherein the computer-readable program code is provided as a service in a cloud environment” limitation does not integrate the abstract idea into a practical application because it merely describes the technological environment in which to apply the abstract idea and does not impose meaningful limits on the claim.  Furthermore, the limitation does not provide significantly more than the abstract idea.  Examiner reiterates the additional element of using machine learning techniques or a computer / processor to perform steps recited in the claims amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible.

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jurney (2012/0226623) in view of Budzienski (Pub. No. 2014/0244532) and in view of Kadambala (Pub. No. 2018/0218330).
With respect to claim 1: Jurney discloses a computer-implemented method (See at least Paragraph 0018: “Methods and systems for presenting a user of a career explorer application with customized career path options and other career-related information are described.”  See also Paragraph 0058: “[The] methods described herein may be at least partially processor-implemented.  For example, at least some of the operations of a method may be performed by one or more processors or processor-implemented modules.”), comprising:
	mapping values of skills data for a first candidate to a skills metadata representation of the first candidate comprising a plurality of data dimensions that are stored within a metadata repository, wherein the metadata repository comprises skills metadata representation data dimensions for each of a plurality of candidates inclusive of the first candidate (See at least Paragraph 0019: “Many social network services, and particularly those with a professional or business focus, request or even require users to provide various items of personal information, including information concerning a user's educational background, employment history and career….  Similarly, a user may be prompted to provide information concerning the companies for which he has worked, the employment positions (e.g., job titles) he has held, the dates of such employment, the skills he has obtained, and any special recognition or awards he has received.  The data that is requested and obtained may be structured, or unstructured.  Other information may be requested and provided as well, such as a professional summary, which summarizes a user's employment skills and experiences, or an objective or mission statement, indicating the user's professional or career aspirations.  For purposes of this disclosure, the above-described data or 
	projecting likely future values of the values mapped for the first candidate within the repository that the candidate will achieve within each of the … job classifications at the end of a future time period within a simulated work market scenario (See at least Paragraph 0024: “With some embodiments, a user may specify starting and ending positions, and the career explorer application will identify all known paths that “connect” the starting and ending positions.”  See also Paragraph 0026: “With some embodiments, the career explorer application includes a salary analyzing module that is configured to associate certain positions or career paths with respective salaries, and typical benefits packages, and so forth.  Additionally, with some embodiments, the career explorer application is capable of deriving an expected return on investment over the lifetime of a particular career path, based on geographical considerations, career choices, education, and so forth.  The salary analyzer module may be configured to access external salary information, which may be hosted at a third party server and accessed via an application programming interface (API), or may be imported periodically and stored locally.”).
	Jurney does not teach the remaining limitations.  However, Budzienski discloses filtering … a top-trending subset of job classifications from a larger plurality of a universe of job classifications that are each defined within dimensional data values of a skills metadata repository as a function of determining as a function of employment data that the top-trending subset of job classifications have better career opportunity values relative to remainder other ones of the job classifications (See at least Paragraph 0006: “Identifying the plurality of trending job posts can include identifying trending posts based on a score calculated according to score=Σ(a*ARpost + b*SRpost + c*VRpost + d*Aemp + e*CFemp) where a, b, c, d, and e are weighting factors, ARpost is a measure of how many users have applied for the job posting, SRpost is a measure of how many users have shared the job posting with other users, VRpost is a measure of how many users have viewed the job posting, Aemp is a measure of the employer's activity level in the job posting system, and CFemp is a measure related to the company.”  See also Paragraph 0097: “CFemp can be calculated or determined using information available from the job posting system.  In one example, CFemp is determined based on user ratings of various employers.  In another example, CFemp is determined by placing values on company information such as the company size, company benefits, the vacation policy, popularity of the employer, and other indicators of the companies’ culture.”  See also Paragraph 0100: “The filter section 1303 of user interface 1302 provides the user with a mechanism to filter trending job postings by job type (e.g., IT, marketing, legal, construction, etc.) and by location.  To filter by location a user can select a particular location using drop down menu 1306 and to filter by job type the employer can select a particular job type using drop down menu 1308.  While filtering can enable an user to view a subset of trending job postings in the location and/or job function, in some examples an user may desire to view an unfiltered list of job postings in order to see what the most popular currently available job postings are and then determine if they are interested enough to consider the location or job type.”).
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).   
	The references do not teach the remaining limitations.  However, Kadambala discloses determining via a machine learning process a plurality of career path viability values, one for each of the top-trending subset job classifications, as a function of strength of match of the values mapped for the first candidate to dimensional values within the repository of each of the top-trending subset of job classifications (See at least Paragraph 0034: “Based on the derived patterns, a graph structure may be created (e.g., through the use of machine learning) representing the possible career paths.  The graph may be populated with nodes that represent individual job positions (e.g., program manager) and with edges representing career movement between any given two job positions (i.e., nodes).  Data used to create the set of nodes in the graph representing job positions may, for example, come from job listings and position titles.  Data used to create a set of edges within the graph may be derived from job posting prerequisites and from historical movement of employees from one position to another.”  See also Paragraph 0037: “A career path may then be determined based on the nodes and edges within the graph by selecting a first node that best matches the candidate's attributes.  Thereafter, from the edges connected to the first node, an adjacent node may be selected based on the similarity of the candidate's attributes to the top performer attributes associated with the adjacent node.  Additional iterations of the process may produce a set of nodes representing positions within the organization that indicates a career path for the candidate.  The career path (i.e., list of nodes) may then be stored in a data repository, such as a database 114.  Additional career paths may be generated in a like manner to generate additional unique career paths.  Once the career paths have been determined, each path may have a score assigned indicating the likelihood for future success of the candidate based on the similarity of the candidate's attributes to the attributes of top performers at each node (i.e., position) in the career path.  The career paths may then be ordered according to the assigned score and a threshold number (e.g., three career paths) may be selected having scores indicating that the candidate will most likely be successful.  According to at least one other embodiment, any number of career paths may be select provided the score assigned to the path exceeds a threshold value.  The threshold number of career paths may then be designated as the recommended career paths.”  See also Paragraphs 0020 and 0039.). 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of technical features to analyze job postings and construct at least one career path using machine learning as taught by Kadambala in lieu of technical features that enable users to create a career path merely by selecting each individual job as disclosed in Jurney.  Thus, the simple substitution of one known KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	Finally, although Jurney discloses calculating an expected return on investment for each career path and Kadambala discloses calculating a score for each career path and ordering the career paths based on their scores, the references do not explicitly teach prioritizing the top-trending subset job classifications as career paths for the first candidate as [a] function of the career path viability values and the projected future values of the dimensional data mapped for the first candidate within the repository.  However, the limitation describes ranking each career path based on the combination of the career path viability values and projected future values under the broadest reasonable interpretation of the claim.  This interpretation is consistent with applicants’ specification at paragraph 0031.  It would have been obvious to try by one of ordinary skill in the art prior to the effective filing date of the claimed invention to derive a rank by “combining” the aforementioned factors since there are a finite number of identified, predictable solutions (i.e., finding the sum or weighted sum of the factors) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  
With respect to claim 7: The proposed combination of Jurney, Budzienski, and Kadambala references discloses the method of claim 1, further comprising: acquiring skills data from the first candidate comprising current and historic employment, job skills and education information (See at least Jurney Paragraph 0019: “Many social network services, and particularly those with a professional or business focus, request or even require users to provide various items of personal information, including educational background, employment history and career.  For example, a user may be prompted to provide information concerning the schools and universities that he has attended, the dates or years of attendance, the subject matter concentration (e.g., academic concentration or major), as well as the professional certifications and/or academic degrees that he has obtained.  Similarly, a user may be prompted to provide information concerning the companies for which he has worked, the employment positions (e.g., job titles) he has held, the dates of such employment, the skills he has obtained, and any special recognition or awards he has received.  The data that is requested and obtained may be structured, or unstructured.   Other information may be requested and provided as well, such as a professional summary, which summarizes a user's employment skills and experiences, or an objective or mission statement, indicating the user's professional or career aspirations.”);
	generating confirmed skills data values via disambiguation of the extracted and acquired data; and wherein the mapping the values of skills data for the first candidate to the skills metadata representation of the first candidate comprises mapping the generating confirmed skills data values (See at least Jurney Paragraph 0038: “The processing module 18 obtains as input various attributes of member profile information, and then processes this information to ensure that is in a usable form for the career explorer application.  For instance, the data normalizer module 20 will normalize various elements of data, ensuring that they conform to some standard that is used by the career explorer application.”).
extracting additional skills data for the first candidate from the sources identified as relevant to the first candidate or to the acquired skills data (See at least Paragraph 0033: “At 206, job candidate data is collected.  Candidate data may be collected from candidate-provided data (e.g., resume, school transcripts), from web sources (e.g., blog comments, social media postings), and from assessments and reviews.  Assessments and reviews may be sourced from within the organization if the job candidate is already an employee. For new-hire candidates, review data may be entered as the hiring process proceeds (e.g., feedback data from a job interview).  The assessments and reviews may be used to validate the candidate's qualifications as noted on a resume and provide an indication of the candidate's proficiency in various skills.  Validation data may also come from social media postings and profiles as well as journal articles and other sources.  Additionally, candidate personality traits may be collected from user input or identified from other job candidate data.  Candidate data may be organized as a profile indicating the candidate's attributes.  The collected candidate data may then be stored in a data repository, such as a database 114, for later retrieval and processing.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to obtain additional data that validates the candidate’s qualifications and provides an indication of the candidate’s proficiency in various skills as taught by Kadambala in the combination of references.  As demonstrated by Kadambala, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).   
With respect to claim 8: The proposed combination of Jurney, Budzienski, and Kadambala references discloses the method of claim 7, wherein the extracted additional skills data is selected from the group consisting of: changes that are extracted from postings linked to the candidate within a social media service that are selected from the group consisting of marital status, domicile, residence, nationality, visa status, job title, education information and employer information; text content data that is extracted from a newsfeed, a governmental record, a credit report agency record or an insurance company record; climate data for residence, work and travel locations of the candidate; news events extracted from a new media source comprising an employment-related new announcement; and operating system and current and historic geolocation data extracted from a mobile device of the candidate (See at least Kadambala Paragraph 0033: “At 206, job candidate data is collected.  Candidate data may be collected from candidate-provided data (e.g., resume, school transcripts), from web sources (e.g., blog comments, social media postings), and from assessments and reviews.  Assessments and reviews may be sourced from within the organization if the job candidate is already an employee. For new-hire candidates, review data may be entered as the hiring process proceeds (e.g., feedback data from a job interview).  The assessments and reviews may be used to validate the candidate's qualifications as noted on a resume and provide an indication of the candidate's proficiency in various skills.  Validation data may also come from social media postings and profiles as well as journal articles and other sources.  Additionally, 
With respect to claim 9: The proposed combination of Jurney, Budzienski, and Kadambala references discloses the method of claim 1, further comprising: integrating computer-readable program code into a computer system comprising the processor, a computer-readable memory in circuit communication with the processor, and a computer readable storage medium in circuit communication with the processor; and wherein the processor executes program code instructions stored on the computer-readable storage medium via the computer readable memory and thereby performs the mapping the values of skills data for the first candidate to the skills metadata representation, the filtering the top-trending subset of job classifications, the determining the plurality of career path viability values, the projecting the likely future values, and the prioritizing the top-trending subset job classifications (See at least Jurney Paragraph 0057: “The various operations of example methods described herein may be performed, at least partially, by one or more processors that are temporarily configured (e.g., by software) or permanently configured to perform the relevant operations.”  See also Paragraph 0065: “The drive unit 1516 includes a machine-readable medium 1522 on which is stored one or more sets of instructions and data structures (e.g., software 1523) 
With respect to claim 10: The proposed combination of Jurney, Budzienski, and Kadambala references discloses the method of claim 9, wherein the computer-readable program code is provided as a service in a cloud environment (See at least Jurney Paragraph 0059: “The one or more processors may also operate to support performance of the relevant operations in a “cloud computing” environment or as a “software as a service” (SaaS).  For example, at least some of the operations may be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., Application Program Interfaces (APIs)).”).
With respect to claim 11: Claim 11 recites the same limitations as claim 1.  The arguments applied to claim 1 also apply to claim 11.  Furthermore, Jurney discloses the embodiment limitations of a system, comprising: a processor; a computer readable memory in circuit communication with the processor (See at least Paragraph 0064: 
“The example computer system 1500 includes a processor 1502 (e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both), a main memory 1501 and a static memory 1506, which communicate with each other via a bus 1508….  The computer system 1500 may additionally include a storage device 1516 (e.g., drive unit), a signal generation device 1518 (e.g., a speaker), a network interface device 1520, and ; and a computer readable storage medium in circuit communication with the processor; and wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory and thereby (See at least Paragraph 0057: “The various operations of example methods described herein may be performed, at least partially, by one or more processors that are temporarily configured (e.g., by software) or permanently configured to perform the relevant operations.”  See also Paragraph 0065: “The drive unit 1516 includes a machine-readable medium 1522 on which is stored one or more sets of instructions and data structures (e.g., software 1523) embodying or utilized by any one or more of the methodologies or functions described herein.  The software 1523 may also reside, completely or at least partially, within the main memory 1501 and/or within the processor 1502 during execution thereof by the computer system 1500, the main memory 1501 and the processor 1502 also constituting machine-readable media.”).
With respect to claim 16: Claim 16 recites the same limitations as claim 1.  The arguments applied to claim 1 also apply to claim 16.  Furthermore, Jurney discloses the embodiment limitations of a computer program product, comprising: a computer readable storage medium having computer readable program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the computer readable program code comprising instructions for execution by a processor that cause the processor to… (See at least Paragraph 0057: “The various operations of example methods described herein may be performed, See also Paragraph 0065: “The drive unit 1516 includes a machine-readable medium 1522 on which is stored one or more sets of instructions and data structures (e.g., software 1523) embodying or utilized by any one or more of the methodologies or functions described herein.  The software 1523 may also reside, completely or at least partially, within the main memory 1501 and/or within the processor 1502 during execution thereof by the computer system 1500, the main memory 1501 and the processor 1502 also constituting machine-readable media.”).
Claims 2, 5, 12, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jurney in view of Budzienski in view of Kadambala and in view of Angus (Pub. No. 2018/0211343).
With respect to claim 2: The combination of Jurney, Budzienski, and Kadambala references discloses the method of claim 1, further comprising determining the career path viability values as a function of: strengths of match of the dimensional values mapped for the first candidate within the repository to skill dimension values of the each of the top-trending subset job classifications (See at least Kadambala Paragraph 0037: “A career path may then be determined based on the nodes and edges within the graph by selecting a first node that best matches the candidate's attributes.  Thereafter, from the edges connected to the first node, an adjacent node may be selected based on the similarity of the candidate's attributes to the top performer attributes associated with the adjacent node.  Additional iterations of the process may produce a set of nodes representing positions within the organization Once the career paths have been determined, each path may have a score assigned indicating the likelihood for future success of the candidate based on the similarity of the candidate's attributes to the attributes of top performers at each node (i.e., position) in the career path.  The career paths may then be ordered according to the assigned score and a threshold number (e.g., three career paths) may be selected having scores indicating that the candidate will most likely be successful.  According to at least one other embodiment, any number of career paths may be select provided the score assigned to the path exceeds a threshold value.  The threshold number of career paths may then be designated as the recommended career paths.”  Examiner relies on the same rationale for including Kadambala in the combination of references since the limitation describes elements recited in claim 1.).
	The references do not explicitly teach the remaining limitation.  However, Angus discloses likelihood that the candidate will be able to acquire any missing skills required for each of the top-trending subset job classifications as a function of current dimensional values mapped for the first candidate within the repository (See at least Paragraph 0027: “Determining (240) acquirable skills may include comparing the current skills of the user with the positional skill profile for the target position and determining the skills that the user could acquire to qualify for, and/or excel at, the target position.”  See also Paragraph 0028: “Determining (250) professional development activities may include determining developmental activities that the user See also Paragraph 0029: “Presenting (260) the acquirable skills and professional development activities to the user may include presenting information to the user on the acquirable skills and professional development activities. In one embodiment, a map is presented that shows a pathway from the current position to the target position.”  See also Paragraph 0033: “FIG. 4 is a dependency graph depicting one example of a career navigation map in accordance with at least one embodiment of the present invention.  The career navigation map 400 displays various options (paths) for career enhancement along with various metrics associated with those paths such as suggested skills, intermediate positions, duration, cost, and probability.  The career navigation map 400, and the like, are used to communicate various tradeoffs involved with attaining one or more target positions.”  Examiner submits the probabilities attached to the professional development activities (e.g., the 0.7 probability of transitioning from software tester to BS Computer Science) describe the likelihood of developing the acquirable skills.).
	Angus could further modify the combination of references to include professional development activities to obtain acquirable skills and their associated probabilities in career paths (e.g., career paths generated by Kadambala).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to present probabilities to obtain acquirable skills as taught by Angus in the combination of references.  As demonstrated by Angus, it is within the  
capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of “determining at least one recommended career path based on comparing the determined plurality of candidate attributes with the KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 5: Although the combination of Jurney, Budzienski, and Kadambala references discloses the method of claim 1, the references do not teach the remaining limitations.  However, Angus discloses in response to selection by the candidate of one of prioritized the top-trending subset job classifications, identifying a missing skill value that is required for qualifying for employment in the selected top-trending subset job classification and missing from the dimensional values mapped for the first candidate within the repository (See at least Paragraph 0027: “Determining (240) acquirable skills may include comparing the current skills of the user with the positional skill profile for the target position and determining the skills that the user could acquire to qualify for, and/or excel at, the target position.”  See also Paragraph 0028: “Determining (250) professional development activities may include determining developmental activities that the user could engage in to develop the acquirable skills.”  See also Paragraph 0029: “Presenting (260) the acquirable skills and professional development activities to the user may include presenting information to the user on the acquirable skills and professional development activities. In one embodiment, a map is presented that shows a pathway from the current position to the target position.”); and  
	generating a variable timeline for qualifying for the selected career path job that prioritizes the missing skill as a function of cost to the first candidate to achieve the missing skill (See at least Paragraph 0033: “FIG. 4 is a dependency graph depicting one example of a career navigation map in accordance with at least one duration, cost, and probability.  The career navigation map 400, and the like, are used to communicate various tradeoffs involved with attaining one or more target positions.”  See also Paragraph 0035: “For the depicted scenario, user selection of “developer” as a target position results in displaying metrics for three possible pathways with an estimated completion duration ranging from 39 months to 57 months, a completion probability ranging from 49 percent to 63 percent and estimated cost ranging from 2K to 46K.  In contrast, selection of “software architect” results in four possible pathways with the estimated completion duration ranging from 42 months to 105 months, the estimated cost ranging from 4K to 70K, and the estimated probability of completion ranging from 14 percent to 28 percent.”).
	Angus could further modify the combination of references to include professional development activities to obtain acquirable skills and the estimated duration for each activity in career paths (e.g., career paths generated by Kadambala).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to present the estimated durations for each activity to obtain acquirable skills as taught by Angus in the combination of references.  As demonstrated by Angus, it is within the capabilities of ordinary skill in the art to include such features in the combination of references with the predictable result of “determining at least one recommended career path based on comparing the determined plurality of candidate attributes with the determined plurality of top KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	The references do not teach identifying a career path viability value for the selected top-trending subset job classification that varies as a function of revision to a first of the dimensional values mapped for the first candidate within the repository; and … comprises alternate career path viability values that are each associated to different revised values of the first dimensional values.  However, the limitations recite the repetition of steps to generate career path viability values based on the candidate’s data under the broadest reasonable interpretation of the claim.  Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to revise the candidate’s data and generate career path viability values since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
With respect to claims 12 and 17: Claims 12 and 17 recite the same limitations as claim 2.  Thus, the arguments applied to claim 2 also apply to claims 12 and 17.
With respect to claims 14 and 19: Claims 14 and 19 recite the same limitations as claim 5.  Thus, the arguments applied to claim 5 also apply to claims 14 and 19.
Claims 3, 4, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jurney in view of Budzienski in view of Kadambala in view of Friedlander (Pub. No. 2013/0218619) and in view of Kamath (US 6675164).
With respect to claim 3: Although the combination of Jurney, Budzienski, and Kadambala references discloses the method of claim 1, the references do not teach the wherein the projecting the likely future values of the dimensional values mapped for the first candidate within the repository comprises: projecting a digital twin replica of the dimensional values mapped for the first candidate within the repository at the end of the future time period… (See at least Paragraph 0049: “As indicated in block 810, the processor then identifies skill set enhancers that are available to members of the project team.  Examples of such skill set enhancers include, but are not limited to, work experience that the candidate will receive by joining the project team; mentoring that will be provided by other members of the project team; continuing education opportunities available to project team members; etc.  As indicated in block 812, when these skill set enhancers are combined with the current skill set of the candidate worker by the processor, a predicted future skill set of the candidate worker can be predicted.  Therefore, based on past historical data and experiences, an accurate prediction can be made as to what skills a particular worker will have in the future by looking at what skills she currently has, and then predicting how these skills will be enhanced by particular skill set enhancers.”  The limitation describes predicted the candidate’s future skills under the broadest reasonable interpretation of the claim.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to predict a candidate’s future skills as taught by Friedlander in the combination of references.  As demonstrated by Friedlander, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of “[exploring] KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	The references do not explicitly teach the remaining limitations.  However, Kamath discloses as a function of a dimensional data reduction of a subset of the dimensional data of the first candidate that is clustered with other candidate dimensional data within the repository (See at least Column 12, Lines 3-20: “Referring now to FIG. 1, an embodiment of the present invention is illustrated.  Data mining starts with the raw data and includes extensive pre-processing as illustrated in FIG. 1.  If the raw data is very large, the embodiment of the present invention may use sampling and work with fewer instances, or use multiresolution techniques and work with data at a coarser resolution.  This first step may also include data fusion, if required.  Next, noise is removed, objects are identified, and relevant features for each object are extracted from the data.  At the end of this step, the embodiment of the present invention has created a feature vector for each data instance.  Depending on the problem and the data, the embodiment of the present invention may need to reduce the number of features using dimension reduction techniques such as principal component analysis (PCA) or its non-linear versions.  After this pre-processing, the data is ready for the detection of patterns.  These patterns are then displayed to the user, who validates them appropriately.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to reduce the number of features using dimension reduction techniques such as principal component analysis as taught by Kamath in the combination of references.  As demonstrated by Kamath, it is KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 4: The combination of Jurney, Budzienski, Kadambala, Friedlander, and Kamath references discloses the method of claim 3, wherein the dimensional reduction is a process selected from the group consisting of principal component analysis, T-distributed stochastic neighbor embedding, density-based spatial clustering of applications with noise and ordering points to identify a clustering structure (See at least Kamath Column 12, Lines 3-20: “Referring now to FIG. 1, an embodiment of the present invention is illustrated.  Data mining starts with the raw data and includes extensive pre-processing as illustrated in FIG. 1.  If the raw data is very large, the embodiment of the present invention may use sampling and work with fewer instances, or use multiresolution techniques and work with data at a coarser resolution.  This first step may also include data fusion, if required.  Next, noise is removed, objects are identified, and relevant features for each object are extracted from the data.  At the end of this step, the embodiment of the present invention has created a feature vector for each data instance.  Depending on the problem and the data, the embodiment of the present invention may need to reduce the number of features using dimension reduction techniques such as principal component analysis (PCA) or its non-linear versions.  After this pre-processing, the data is ready for the detection of patterns.  These patterns are then displayed to the user, who validates them appropriately.”  Examiner relies on the same rationale for including 
With respect to claim 13: Although the combination of Jurney, Budzienski, and Kadambala references discloses the method of claim 11, the references do not teach the remaining limitations.  However, Friedlander discloses wherein the processor executes the program instructions stored on the computer-readable storage medium via the computer readable memory and thereby projects the likely future values of the dimensional values mapped for the first candidate within the repository by: projecting a digital twin replica of the dimensional values mapped for the first candidate within the repository at the end of the future time period… (See at least Paragraph 0049: “As indicated in block 810, the processor then identifies skill set enhancers that are available to members of the project team.  Examples of such skill set enhancers include, but are not limited to, work experience that the candidate will receive by joining the project team; mentoring that will be provided by other members of the project team; continuing education opportunities available to project team members; etc.  As indicated in block 812, when these skill set enhancers are combined with the current skill set of the candidate worker by the processor, a predicted future skill set of the candidate worker can be predicted.  Therefore, based on past historical data and experiences, an accurate prediction can be made as to what skills a particular worker will have in the future by looking at what skills she currently has, and then predicting how these skills will be enhanced by particular skill set enhancers.”  The limitation describes predicted the candidate’s future skills under the broadest reasonable interpretation of the claim.).
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	The references do not explicitly teach the remaining limitations.  However, Kamath discloses as a function of a dimensional data reduction of a subset of the dimensional data of the first candidate that is clustered with other candidate dimensional data within the repository; wherein the dimensional reduction is a process selected from the group consisting of principal component analysis, T-distributed stochastic neighbor embedding, density-based spatial clustering of applications with noise and ordering points to identify a clustering structure (See at least Column 12, Lines 3-20: “Referring now to FIG. 1, an embodiment of the present invention is illustrated.  Data mining starts with the raw data and includes extensive pre-processing as illustrated in FIG. 1.  If the raw data is very large, the embodiment of the present invention may use sampling and work with fewer instances, or use multiresolution techniques and work with data at a coarser resolution.  This first step may also include data fusion, if required.  Next, noise is removed, objects are identified, and relevant features for each object are extracted from the data.  At the end of this step, the embodiment of the present invention has created a feature vector for each data instance.  Depending on the problem and the data, the embodiment of the present invention may need to reduce the number of features using dimension reduction techniques such as principal component analysis (PCA) or its non-linear versions.  After this pre-processing, the data is ready for the detection of patterns.  These patterns are then displayed to the user, who validates them appropriately.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to reduce the number of features using dimension reduction techniques such as principal component analysis as taught by Kamath in the combination of references.  As demonstrated by Kamath, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of processing large volumes of member profile data as needed In Jurney at Paragraph 0038.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 18: Claim 18 recites the same limitations as claim 13.  Thus, the arguments applied to claim 13 also apply to claim 18.
Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jurney in view of Budzienski in view of Kadambala in view of Angus and in view of Anderson (Pub. No. 2014/0279632).
With respect to claim 6: Although the combination of Jurney, Budzienski, Kadambala, and Angus references discloses the method of claim 5, the references do not teach the remaining limitation.  However, Anderson discloses in response to a selection of the missing skill by the candidate, opening an application programming interface application that offers services to the first candidate that satisfy a requirement of the missing skill (See at least Paragraph 0068: “A See also Paragraph 0069: “Various tools or resources may be suggested or offered to a candidate to improve possessed proficiency.  For example, FIG. 4 is a block diagram that illustrates various courses that may be offered to improve the possessed proficiency in a particular skill, according to an embodiment.  The courses may include courses offered by partner-schools, schools in a particular area, online courses, teachers, subject matter experts, or organizations that can increase the proficiency of the particular skill.  Furthermore, the courses offered may be based, at least in part, on the candidate's current proficiency in a skill.”  See also Paragraph 0072: “Further still, candidates may have access to additional tools and resources to improve proficiency.  For example, FIG. 7 is a block diagram that illustrates a lesson about “Creating New Markets with Growth Innovation,” according to an embodiment.  In another example, FIG. 8 is a block diagram that illustrates a lesson to improve a candidate's math proficiency, according to an embodiment.  Tools may include, but are in no way limited to, additional website applications, videos, readings, tutorials, exams, and exercises.  Furthermore, a candidate may submit assignments and additional content to be evaluated and the candidate's possessed proficiency for one or more skills may be automatically updated.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include an application programming interface for updating proficiency in a skill as taught by Anderson in the combination of references.  As demonstrated by Anderson, it is within the capabilities of one of ordinary skill in the KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).   
With respect to claims 15 and 20: Claims 15 and 20 recite the same limitations as claim 6.  Thus, the arguments applied to claim 6 also apply to claims 15 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	Crow (US 7555441) discloses “a resume parser 132 can convert the unstructured job candidate data into a structured representation (e.g., organized into a uniform format) of the data.  The resume may be in suitable form such that a parser is not needed.  A conceptualizer 142 analyzes the structured job candidate data 122 to generate conceptualized job candidate data 152.”  Column 4, Lines 16-21.  Crow also teaches “conceptualized job candidate data can be stored as a point in n-dimensional space.  For example, the conceptualizer can extract a series of concepts from the job candidate data and assign a score for the respective concepts.  The respective concepts can be taken to be dimensions in the space, and the score can be the position at which the job candidate appears on the respective dimension.”  Column 4, Lines 50-57.  Crow further teaches “the method can be used to identify and extract skills from job candidate data (e.g., the job candidate data 122 of FIG. 1).”  Column 18, Lines 14-16.

	(C)	Rehman (Pub. No. 2019/0258984) discloses “the generator 320 comprises a sequence-to-sequence model that inputs a sequence of career history data of a user, and then generates and outputs a predicted career path in the form of a sequence of predicted career points.”  Paragraph 0050.
	(D)	Hoang (Pub. No. 2019/0042646) discloses “the title-skill mapping estimates a difficulty to transit from one occupation to another and/or a difficulty to acquire a new skill based on existing skills of the user.”  Paragraph 0022.
	(E)	Goel (US 10565561) discloses “the social networking service to suggest skills that the user should learn next.  The career trajectory data may be an inventory of skills that a professional in a particular career or job may know broken down by a timeframe for acquiring the skill.”  Column 7, Lines 46-50.  
	(F)	Schreiber (Pub. No. 2017/0236095) discloses a method for “determining a plurality of optional career paths, and displaying the career paths with their associated transition probability scores.”  Paragraph 0019.
	(G)	Millmore (Pub. No. 2015/0046356) discloses “the comparison-analysis step 76 includes performing comparison analysis by comparing job data, successful hire data, and user data to measure job qualification gaps (e.g., skills gaps, experience gaps, etc.) between the user and successful hires and to estimate probabilities of a user obtaining a particular job before and after qualification gaps are filled.”  Paragraph 0082.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance] (defining certain methods of organizing human activity group of abstract ideas to include “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”).
        2 Id.
        3 See October 2019 Update: Subject Matter Eligibility Page 4 (“A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number….  There is no particular word or set of words that indicates a claim recites a mathematical calculation.  That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”).
        4 2019 Revised Guidance, supra note 1, at 52.
        5 Id.at 55.  
        6 Id. 
        7 MPEP §2106.05(b).  
        8 Id.  
        9 Id.  
        10 MPEP §2106.05(h).
        11 MPEP §2106.05(d)(II).  
        12 Id.